ESTATE OF LAWRENCE CROFT,
                 DECEASED,
                          Real Parties in Interest.

                                    ORDER DISMISSING PETITION
                            Pursuant to the stipulation of the parties, and cause
                 appearing, this petition is dismissed. The parties shall bear their own
                 costs and attorney fees. NRAP 42(b).
                            It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K LINDEn   N e
                                                                               •••■■■

                                                            BY:


                 cc: Hon.
                      Hon. Kathleen E. Delaney, District Judge
                      Lewis Roca Rothgerber LLP/Las Vegas
                      Fulbright & Jaworski LLP/San Antonio
                      Eglet Prince
                      Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER
                                                        2
 101-1947    e